Case: 1:19-cr-00038-JRA Doc #:1 Filed: 01/16/19 1o0f9. PagelD #: 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO): 5 24 o:5,4
EASTERN DIVISION ees

 

 

INDICTMENT

Sd OMS

CASE NO:
Title 18, Sections 1035, 1347,
1349, United States Code

UNITED STATES OF AMERICA,

Plaintiff,

      

Vv.

ARNITA LEFF,
ANGELA MEEKS,

Defendants.

GENERAL ALLEGATIONS

At all times relevant to this Indictment: JL
A, Defendants and Partners to Empowerment Wellness Center, LLC

1. Defendant ARNITA LEFF was an owner and operator of Partners to
Empowerment Wellness Center, LLC (“PTEW”). LEFF was a licensed social worker.

2. C.K. was an owner and operator of PTEW. C.K. held a master’s degree in social
work,

3. Defendant ANGELA MEEKS was retained as the primary biller.

4, S.I. was retained as a licensed independent social worker.

5. Throughout 2013 and 2014, PTEW obtained behavioral health provider status
with several Ohio Medicaid Managed Care Organizations (MCOs), including CareSource,
Buckeye, Molina, and Paramount. S.I. executed the provider agreements on behalf of PTEW
with these MCOs agreeing to abide by the rules and regulations of the Ohio Medicaid program.

6. From on or about January 28, 2014 to on or about January 24, 2017, PTEW

submitted claims using PTEW’s Tax-ID number and S.I.’s NPI number.
Case: 1:19-cr-00038-JRA Doc #:1 Filed: 01/16/19 2 of 9. PagelD #: 2

7. PTEW was located at 3681 South Green Road, Suite 406, Beachwood, Ohio
44122, within the Northern District of Ohio.

8. PTEW, through LEFF and C.K., established informal agreements to provide yoga
and other holistic services with various non-profit agencies that provided programs for at-risk
youth, homeless women, and families who need assistance throughout Cleveland, Ohio, located
within the Northern District of Ohio.

B. Medicaid

9, Medicaid was a federal health care benefit program designated to provide medical
services, equipment, and supplies to certain individuals and families with low income as outlined
in the Social Security Act (Title 42, United States Code, Section 1396 et seq.). Medicaid was a
health care benefit program within the meaning of Title 18, United States Code, Sections 24(b)
and 1347; it was a public plan, affecting commerce, under which medical benefits, items and
services were provided to individuals. The Centers for Medicare & Medicaid Services (“CMS”)
was a federal agency within the United States Department of Health and Human Services and
was responsible for administering the Medicaid programs. CMS had the authority to make
coverage and medical necessity determinations.

10. The United States Department of Health and Human Services (“HHS”)
historically funded approximately sixty percent of Ohio’s Medicaid program. The Ohio
Department of Medicaid (“ODM”) administered the Ohio Medicaid program. Ohio providers
claimed Medicaid reimbursement from ODM pursuant to written provider agreements. ODM
received, processed, and paid those claims according to Medicaid rules, regulations, and

procedures.
Case: 1:19-cr-00038-JRA Doc #: 1 Filed: 01/16/19 3 of 9. PagelD #: 3

11. | Medicaid Managed Care Organizations were private Managed Care Organizations
(MCO) that entered into contracts with the ODM pursuant to Ohio Revised Code Section
5164.85. ODM coordinated the medical assistance program with group health plans in such a
manner that the medical assistance program served as a supplement to the group health plans.
The Ohio Medicaid program was comprised of ODM and the Ohio Medicaid MCO(s) who
contracted with ODM.

12. The MCOs contracted directly with healthcare providers to coordinate care and
provided the health care services for Medicaid beneficiaries. Providers who contracted with
MCOs were known as Participating Providers. Pursuant to the contracts, ODM distributed the
combined state and federal Medicaid funding to the MCOs, which then paid Participating
Providers for qualified services rendered to Medicaid beneficiaries. |

13. CareSource, Buckeye, Molina, and Paramount were Ohio Medicaid MCOs and
were health care benefit programs under Title 18, United States Code, Sections 24(b) and 1347.
C. Reasonable and Necessary Services

14. The Ohio Medicaid program prohibited payment for items and services that were
not “reasonable and necessary” to diagnose and treat an illness or injury. The Ohio Medicaid
program prohibited payment for items and services that were not performed and/or supervised by
a qualified professional provider pursuant to state and federal laws and regulations. Medicaid
and the Ohio Medicaid MCOs required providers to certify that services were medically
necessary, performed and/or supervised by a qualified professional, and create and maintain

records documenting services for six years.
Case: 1:19-cr-00038-JRA Doc #:1 Filed: 01/16/19 4 o0f 9. PagelD #: 4

D. Billing

15. The American Medical Association assigned and published five-digit codes,
known as the Current Procedural Terminology (“CPT”) and Level 1 Healthcare Common
Procedure Coding System (“HCPCS”) codes. The codes were a systematic listing of procedures
and services performed or ordered by health care providers. The purpose of the terminology was
to provide uniform language that accurately described medical, surgical, and diagnostic services
and supplies, thereby providing an effective means for reliable nationwide communication
among providers, patients and third parties. Each health care benefit program established a fee
reimbursement for each service described by a CPT and HCPCS codes. The procedures and
services represented by CPT and HCPCS codes were health care benefits, items, and services
within the meaning of Title 18, United States Code, Section 24(b).

16. Specific CPT codes were assigned for psychiatric and psychotherapy services
provided to patients. Among these, health care providers utilized CPT code 90791 for the
purposes of identifying psychiatric diagnostic evaluation. By using 90791, providers indicated
that they conducted an integrated biopsychosocial assessment, a patient history, psychiatric
history, a complete mental status exam, and established a tentative diagnosis. In addition, CPT
code 90791 required the provider to make recommendations for a proposed treatment plan.

17. Specific CPT code 90837 was assigned for the purpose of identifying sixty (60)
minutes of individual psychotherapy. Psychotherapy was the treatment of mental illness and
behavioral disturbances in which the physician or other qualified health care professional,
through definitive therapeutic communication, attempted to alleviate the emotional disturbances,

reverse or change maladaptive patterns of behavior, and encouraged personality growth and
Case: 1:19-cr-00038-JRA Doc #:1 Filed: 01/16/19 5 of 9. PagelD #:5

development. For a provider to properly utilize 90837, the provider must meet face-to-face with
the patient, individually, for sixty minutes.

18. Medicaid and Medicaid MCOs reimbursed health care providers at increasing
rates based upon whether the provider met individually with the patient or in a group setting. For
example, CPT code 90837, which indicated sixty (60) minutes of individual psychotherapy, was
reimbursed at a higher rate than CPT code 90853, which indicated group psychotherapy.

19. Pursuant to Ohio Administrative Code Section 4757-23-01, in order for CPT
codes 90791, 90837, and 90853 to be properly reimbursed by the Ohio Medicaid program (ODM
and Medicaid MCOs), the actual service must have been performed.

20. Pursuant to O.A.C. 4757-23-01, in order for CPT codes 90791, 90837, and 90853
to be reimbursed by the Ohio Medicaid program, these service(s) must have been performed by a
provider who held the qualified credentials. This included a licensed independent social worker,
a licensed professional clinical counselor, an independent marriage and family therapist, a
psychologist, a psychiatrist, or a registered nurse with a master’s degree with a specialty in
psychiatric nursing. A licensed social worker engaged in social psychotherapy must be
supervised by one of these listed professionals in order for the claim to be reimbursable.

Services billed under these CPT codes that were rendered by a professional who held a master’s
degree in social work were never reimbursable, regardless of supervision.

21. Yoga, anger management, social skills, and holistic services were not
reimbursable by the Ohio Medicaid program under CPT codes 90791, 90837, and 90853 or any

CPT codes.
Case: 1:19-cr-00038-JRA Doc #:1 Filed: 01/16/19 6 of 9. PagelD #: 6

SCHEME TO DEFRAUD

 

22. ‘It was part of the scheme to defraud the Ohio Medicaid program that at various

times LEFF and MEEKS:

a. Used the NPI number of S.I., licensed independent social worker, to
submit claims without her review of treatment plans or supervision as was required under O.A.C.
4757-23-01;

b. Billed the individual counseling CPT code 90837, but any service
provided was in a group setting;

c. Billed for services that were not reimbursable, such as yoga, anger
management, social skills, and holistic services; and

d. Billed for services not rendered, including psychotherapy for parents of
children that never received services and for psychological diagnostic evaluations that were

never conducted.

COUNT 1
(Conspiracy to Commit Health Care Fraud, in violation of 18 U.S.C. § 1349)

The Grand Jury charges:

23. The Grand Jury realleges and incorporates by reference the factual allegations set
forth in paragraphs | through 22 of the Indictment as if fully set forth herein.

24. From on or about January 28, 2014 continuing to on or about January 24, 2017, in
the Northern District of Ohio, Eastern Division, Defendants ARINTA LEFF and ANGELA
MEEKS, and others did knowingly and intentionally combine, conspire, confederate and agree
with each other, and with others both known and unknown, to knowingly and willfully execute
and attempt to execute a scheme and artifice to defraud a health care benefit program, and to

obtain, by means of false and fraudulent pretenses, representations and promises, money owned
Case: 1:19-cr-00038-JRA Doc #:1 Filed: 01/16/19 7 of 9. PagelD #: 7

by, and under the custody and control of, a health care benefit program, namely, the Ohio
Medicaid program, which was comprised of Medicaid and Ohio Medicaid Managed Care
Organizations, in connection with the delivery of or payment for health care benefits, items and
services, in violation of Title 18, United States Code, Section 1347 (Health Care Fraud).
OBJECTS OF THE CONSPIRACY

25. The obj ects of the conspiracy were to (1) submit billings for service not rendered,
not properly rendered and/or supervised by a qualified provider, and/or not reimbursable by the
Ohio Medicaid program; (2) defraud the Ohio Medicaid program; (3) obtain payments on claims
to which the conspirators knew they were not entitled; (4) enrich the conspirators; and, (5)
prevent detection of their conspiracy.

MANNER AND MEANS OF THE CONSPIRACY

26. | The manner and means of carrying out of the conspiracy included the conduct
alleged in paragraph 22 above.

All in violation of Title 18, United States Code, Section 1349.

COUNTS 2-9
(Health Care Fraud, in violation of 18 U.S.C. § 1347)

The Grand Jury further charges:

27. The Grand J ury realleges and incorporates by reference the factual allegations set
forth in paragraphs | through 22 of the Indictment as if fully set forth herein.

28. | From on or about January 28, 2014 to on or about January 24, 2017, Defendants
ARNITA LEFF and ANGELA MEEKS did devise and intend to devise a scheme and artifice to
defraud and to obtain money from federal health care benefit programs by means of false and
fraudulent pretenses, representations and promises, to wit: the Scheme to Defraud alleged in

paragraph 22.
Case: 1:19-cr-00038-JRA Doc #:1 Filed: 01/16/19 8 0f 9. PagelD #: 8

29. From on or about January 28, 2014 to on or about January 24, 2017, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendants ARNITA LEFF and
ANGELA MEEKS knowingly and willfully executed, and attempted to execute, a scheme and
artifice to defraud health care benefit programs affecting commerce, as defined in Title 18,
United States Code, Section 24(b), that is Ohio Medicaid program, which was comprised of
Medicaid and Ohio Medicaid Managed Care Organizations, and to obtain by means of false and
fraudulent pretenses, representations described herein, money and property owned by, and under
the custody and control of the Ohio Medicaid program, in connection with the delivery of and

payment for health care benefits, items, and services, in violation of Title 18, United States Code,

Sections 1347.

30.

On or about the dates listed below, in the Northern District of Ohio, Eastern

Division and elsewhere, LEFF and MEEKS did execute and attempt to execute the scheme

described above by submitting the claims for reimbursement set forth below, each submission

constituting a separate count:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Defendant vervice hae Count Service Beneficiary

2 LEFF/MEEKS | 7/3/2015 | 7/30/2015 $90 CPT 90837 | A.R.W.

3 LEFF/MEEKS | 1/19/2017 | 1/25/2017 $90 CPT 90837 | T.C.

4 LEFF/MEEKS ; 6/25/2015 | 7/16/2015 $90 CPT 90837 | D.B.

5 LEFF/MEEKS | 6/20/2016 | 7/20/2016 $90 CPT 90837 | E.R.

6 LEFF/MEEKS | 5/2/2016 | 5/21/2016 $90 CPT 90837 | W.A.

7 LEFF/MEEKS | 5/2/2016 | 5/21/2016 $90 CPT 90837 | A.S.

8 LEFF/MEEKS | 1/23/2017 | 1/25/2017 $90 CPT 90837 | S.B.

9 LEFF/MEEKS | 7/23/2014 | 8/27/2014 $90 CPT 90837 | M.D.

 

All in violation of Title 18, United States Code, Section 1347.

 
Case: 1:19-cr-00038-JRA Doc #:1 Filed: 01/16/19 9 of 9. PagelD #: 9

COUNT 10
(False Statement Relating to Health Care Matters, in violation of 18 U.S.C. § 1035)

The Grand Jury further charges:

31. The Grand Jury realleges and incorporates by reference the factual allegations set
forth in paragraphs 1 through 22 of the Indictment as if fully set forth herein.

32. On or about September 7, 2016, in the Northern District of Ohio, Eastern
Division, Defendant ANGELA MEEKS, in a matter involving a health care benefit program, did
knowingly and willfully make a materially false, fictitious and fraudulent statement and
representation, and make and use any materially false writing and document knowing the same
to contain any materially false, fictitious, and fraudulent statement and entry, in connection with
the delivery of and payment for health care benefits, items and services; to wit, MEEKS made
and submitted false progress notes for Medicaid beneficiary R.B.

All in violation of Title 18, United States Code, Section 1035.

A TRUE BILL. |

Original document -- Signatures on file with the Clerk of Courts, pursuant to the E-Government —
Act of 2002.
